PER CURIAM ORDER
The Court having considered and granted the petition for a writ of certiorari filed by the Public Defender on behalf of the Petitioner in the above-entitled case, it is this 10th day of September, 2003,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, vacated in part and affirmed in part, and the case is remanded to the Court of Special Appeals with directions to vacate the sentence for armed robbery and otherwise to affirm the judgment of the Circuit Court for Baltimore City. Costs in this Court to be paid by the Mayor and City Council of Baltimore.